EVANS, Circuit Judge.
The two issues presented for determination by this appeal are identical with two presented in appeals Nos. 4993 and 4999, involving the Commissioner of Internal Revenue and the Lafayette Life Insurance Company. The issues are: (1) The constitutionality of section 203 (b) of the Revenue Act of 1928 (26 USCA § 2203 (b)), requiring the reporting of rental value, calculated according to statute, of home office space occupied by taxpayer, if it seeks certain statutory deductions; (2) The deductibility of depreciation upon furniture and fixtures used in the underwriting department of the company.
The parties stipulated that the case be submitted on briefs and without oral argument. In view of the similarity of issues in this ease and in appeals Nos. 4993 and 4999, Commissioner of Internal Revenue v. Lafayette Life Insurance Company (C. C. A.) 67 F. (2d) 2-09, decided this day, the decision in these latter cases shall govern the disposition of this appeal.
It is therefore ordered that the order of •the Board be, and it is hereby, reversed with directions to redetermine the tax of the respondent herein in accordance with the views expressed in the opinion in Nos. 4993 and 4999.